DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .               
 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments and remarks of 16 FEBRUARY 2021 and Examiner’s Amendment agreed to by the attorney of record on 19 FEBRUARY 2021.  After both set of claim amendments have been entered, Claims 1-3, 6, 8-12 & 15-18 are pending and have been considered as follows for an Allowance as described hereunder in this Office Action.               
Said claim amendments of 02/16/2021 and 02/19/2021 have amended pending Claims 1-3, 6, 8-12 and 15-18 that include independent amended Claims 1 and 11 as well as amended dependent Claims 3, 10, 12 & 15, while Claims 4-5, 7 & 13-14 have been shown as cancelled.            

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.            
Authorization for this Examiner’s Amendment was given in an interview with Atty. Vanessa Bell on 19 FEBRUARY 2021, as noted in the attached Interview Summary.            

The instant application’s claim(s) has/ have been amended as follows (additions shown in bold and underlined, and deletions shown in strikethrough and bold in [[]]):             

This application has been amended as follows: 
Please amend the claims as follows:              

Claim 1:           
1.	(Currently Amended)    A method comprising:          
receiving, by a secure remote transaction (SRT) server from a client device via an initiator, a request to complete a transaction;       
determining an identity of a user associated with the request to complete the transaction;      
determining a number of accounts associated with the user, each of the accounts maintained by an authorization entity separate from the SRT server, the number of accounts determined by separately transmitting queries to a number of authorization entity servers on the determined identity of the user;         
receiving a selection of an account from the number of accounts;      
identifying one or more facilitator software applications capable of supporting the selected account from a set of facilitator software applications installed on the client device, each of the facilitator software applications in the set of facilitator software applications comprising a software application capable of authenticating the user of the client device;        
selecting a facilitator software application from the one or more facilitator software applications to authenticate the user;        
causing the selected facilitator software application to be initiated to perform an authentication process with respect to the user, wherein the authentication process 
comprises collection of biometric information associated with the user by the selected facilitator software application using one or more sensors on the client device, the biometric information including one or more of fingerprint, retinal, or voice data;           
receiving an authentication indicator resulting from the authentication process performed by the selected facilitator software application, the authentication indicator indicating that the authentication process was successful;   and              
upon receiving the authentication indicator from the selected facilitator software application, obtaining a transaction-specific token to be associated with the transaction, wherein the token is a substitute for an identifier of the account, wherein obtaining the token comprises generating the token to be associated with the transaction, and wherein the token is used by a resource provider to complete the transaction associated with a resource provider checkout page of the resource provider, such that the resource provider is not provided information for the number of accounts associated with the user.             


Claim 11:        
11.	(Currently Amended)    A computing system comprising:         
a processor;   and        
a memory including instructions that, when executed with the processor, cause the computing system to, at least:         
receive, from a client device via an initiator, a request to complete a transaction;            
determine an identity of a user associated with the request to complete the transaction;      
determine a number of accounts associated with the user, each of the 
accounts maintained by an authorization entity separate from the 

transmitting queries to a number of authorization entity servers on the determined identity of the user;         
receive a selection of an account from the number of accounts;       
identify one or more facilitator software applications capable of supporting the selected account from a set of facilitator software applications installed on the client device, each of the facilitator software applications in the set of facilitator software applications comprising a software application capable of authenticating the user of the client device;       
select a facilitator software application from the one or more facilitator software applications to authenticate the user;        
cause the selected facilitator software application to be initiated to perform an authentication process with respect to the user, wherein the authentication process comprises collection of biometric information associated with the user by the selected facilitator software application using one or more sensors on the client device, the biometric information including one or more of fingerprint, retinal, or voice data;                 
receive an authentication indicator resulting from the authentication process performed by the selected facilitator software application, the authentication indicator indicating that the authentication process was successful;      and                
upon receiving the authentication indicator from the selected facilitator software application, obtain a transaction-specific token to be associated with the transaction, wherein the token is a substitute for an identifier of the account, wherein obtaining the token comprises generating the token to be used in the transaction, and wherein the token is mapped to the account in a database maintained by the computing system.                      

Claim 3:    
3.	(Currently Amended)     The method of claim 1, wherein the request is received 
[[the resource provider.   


Claims 4-5 & 13-14:       Cancelled on 02/19/2021 per agreement with Atty. V. Bell.      

 Allowable Subject Matter
Claims 1-3, 6, 8-12 and 15-18 are pending and allowed.          
The following is an Examiner’s statement of reasons for this Allowance:     
The closest prior art of Kirsch primary reference (Pub. No. US 2015/ 0088754) teaches ---      
{“According to an embodiment of the present invention, a method for using information in conjunction with a data repository includes encrypting data associated with the information with an encryption key, sending at least the encrypted data to the data repository, and possibly deleting the information.  The method also includes receiving a request for the information from a remote device, and sending a request for the encrypted data to the data repository.  The method further includes receiving the encrypted data from the data repository, decrypting the encrypted data using the encryption key, and sending the information to the remote device.”}           


Further, Patterson reference (Pub. No. US 2009/ 0192904) teaches ---        
{“System for conducting a financial transaction with a single financial presentation device linked to multiple financial accounts stores financial account information of multiple financial accounts associated with the presentation device, and a set of predetermined rules for determining which of the financial accounts is to be used to conduct a financial transaction.  A linked-account processing program receives an authorization request for the financial transaction which has been initiated at a merchant's computer using the presentation device.  The program determines whether the presentation device is associated with multiple financial accounts, and if so, selects one account among the multiple linked financial accounts based on the predetermined set of rules, and routes the authorization request to an issuer of the selected financial account.”}                


Further, Gerber reference (Pub. No. US 2014/ 0258125) teaches ---         
{“An account authentication service where a trusted party verifies an account holder's identity for the benefit of a requestor during an online transaction.  The account authentication involves requesting a password from the account holder, verifying the password, and notifying the requestor whether the account holder's authenticity has been verified.  An alternative embodiment of the account authentication service includes a value-adding component where information about a customer is shared with a value-adding party.  The customer information is rich in detail about the customer since it is collected by each of the parties in the account authentication process.  The value-adding party can then use this information in various manners.  All of the parties involved can benefit from sharing the customer information.  The value-adding party can be, for example, a merchant, a shipper, a security organization, or a governmental organization.  A transaction identifier identifies a specific transaction between a customer, a merchant, and the customer information.”}           




In regards to independent Claims 1 and 11, references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:       

Claim 1:        
1.	(Currently Amended) A method comprising:           
receiving, by a secure remote transaction (SRT) server from a client device via an initiator, a request to complete a transaction;             
determining an identity of a user associated with the request to complete the transaction;           
causing the selected facilitator software application to be initiated to perform an authentication process with respect to the user, wherein the authentication process comprises collection of biometric information associated with the user by the selected facilitator software application using one or more sensors on the client device, the 
biometric information including one or more of fingerprint, retinal, or voice data;        
receiving an authentication indicator resulting from the authentication process performed by the selected facilitator software application, the authentication indicator indicating that the authentication process was successful;   and           
upon receiving the authentication indicator from the selected facilitator software application, obtaining a transaction-specific token to be associated with the transaction, wherein the token is a substitute for an identifier of the account, wherein obtaining the token comprises generating the token to be associated with the transaction, and wherein the token is used by a resource provider to complete the transaction associated with a resource provider checkout page of the resource provider, such that the resource provider is not provided information for the number of accounts associated with the user.             


Claim 11:          
11.	(Currently Amended) A computing system comprising:              
a processor;   and        
a memory including instructions that, when executed with the processor, cause the computing system to, at least:              
receive, from a client device via an initiator, a request to complete a 
transaction;              
determine an identity of a user associated with the request to complete the transaction;               
cause the selected facilitator software application to be initiated to perform an authentication process with respect to the user, wherein the authentication process comprises collection of biometric information associated with the user by the selected facilitator software application using one or more sensors on the 
client device, the biometric information including one or more of fingerprint, 
retinal, or voice data;                 
receive an authentication indicator resulting from the authentication 
process performed by the selected facilitator software application, the authentication indicator indicating that the authentication process was successful;    and               
upon receiving the authentication indicator from the selected facilitator software application, obtain a transaction-specific token to be associated with the transaction, wherein the token is a substitute for an identifier of the account, wherein obtaining the token comprises generating the token to be used in the transaction, and wherein the token is mapped to the account in a database maintained by the computing system.             



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                 

 Conclusion 
Any inquiry concerning this communication or earlier communications from the 
Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.           
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.                 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.         


    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./    
Examiner, Art Unit 3691              

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691